Exhibit 10.1.51

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE

CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION: [***]

 

Amendment One (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

AMENDMENT ONE (TO UNIFIED IN-FLIGHT CONNECTIVITY HARDWARE,

SERVICES AND MAINTENANCE AGREEMENT)

This Amendment One (this “Amendment”) to the Unified In-Flight Connectivity
Hardware, Services and Maintenance Agreement, dated as of February 1, 2017 (the
“Original Agreement”), by and between American Airlines, Inc. (“American”) and
Gogo LLC (“Gogo”) (collectively the “Parties” and individually a “Party”), is
made and entered into this 21st day of May, 2017 (the “Execution Date”).

WHEREAS, American and Gogo desire to amend the terms of the Original Agreement
to add certain additional regional jet aircraft to the scope of coverage
thereunder.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, American and Gogo agree as follows:

 

1 Amendments. As of the Execution Date, the Original Agreement is hereby amended
by adding the contents of Attachment 1 hereto to [Section A-2 of Exhibit A] to
the Original Agreement

 

2 Delivery. For the purposes of Section 7.7 of the Original Agreement, the
scheduled delivery date for each Shipset associated with Aircraft on Attachment
1 hereto is [***].

 

3 Entire Agreement/Amendment. This Amendment constitutes the full and complete
understanding of the Parties with respect to the subject matter of this
Amendment and supersedes all prior agreements and understandings between the
Parties with respect to the subject matter. This Amendment may be modified only
by written agreement signed by an authorized representative of both Parties

 

4 Effectiveness of Agreement. The Original Agreement remains in full force and
effect, except as specifically amended by this Amendment.

 

Page 1



--------------------------------------------------------------------------------

Amendment One (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

Gogo LLC.     AMERICAN AIRLINES, INC. By:  

/s/ John Happ

    By:  

/s/ Spencer Dickinson

Name:   John Happ     Name:   Spencer Dickinson Title:   EVP, Regional President
    Title:   MD, Procurement Aircraft Programs Date: 7/12/2017     Date:
7/20/2017

 

American Airlines Confidential and Proprietary

Page 2



--------------------------------------------------------------------------------

Amendment One (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

Attachment 1 to Amendment One

[***]

 

American Airlines Confidential and Proprietary

Page 3